Motion to dismiss appeal. It appears from the affidavit of claimant’s attorney that typewritten copy of the record in the alternative form permitted by our rules is on file with the clerk of this court. It does not appear whether the attorney for the claimant served a notice to this effect upon the attorney for the employer and carrier. If this notice has not been served upon them, such notice should be served within 10 days after the decision of this motion. (Rules of the Appellate Division, Third Dept., rule VII.) The time for the argument of the appeal is extended until the September 1959 Term of this court. Appellant should file her brief on or before *665August 15, 1959. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.